DETAILED ACTION
	This Office action is in response to the RCE filed on 28 March 2022 and the most-recent claim set submitted on 21 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive.
With respect to independent claims 13 and 33, Applicant argues that Andersson (US 2018/0097450) fails to disclose, “a plurality of VSC units coupled in series, a respective LCC transformer coupled to a single converter unit” because Andersson shows (e.g., in Fig. 3) both a VSC (120) and an LCC (108) being coupled to each transformer (122/126) (see Remarks, p. 7). Examiner respectfully disagrees.
It is first to be noted that the amended limitation of each independent claim presents indefiniteness as to the proper scope in each instance. Briefly, it is not clear how to interpret the breadth of the recitations of “a respective LCC transformer” and “a single converter” in light of Applicant’s specification and the context of each independent claim as a whole. Examiner notes that this indefiniteness issue is fully and properly addressed in the claim rejections under 35 U.S.C. 112, below in this Office action. For clarity and completeness, the Office’s analysis and interpretation of the limitations at issue is also provided here in substantially similar form, with particular attention as to its effects on the application of prior art under 35 U.S.C. 103.
For example, the above-cited limitation of each independent claim could be seen to require, at minimum, one of the recited plurality of LCC transformers being coupled to exactly one of the plurality of VSC units. Alternatively, it could be interpreted as requiring that each of the plurality of LCC transformers is respectively connected to exactly one of the plurality of VSC units (i.e., in a one-to-one fashion, as shown in Applicant’s Fig. 2A, for instance). 
Still another alternative would be that the recitation of “single converter unit” may be intended to refer to any and all “converter units” within the claimed “voltage source converter system” – that is, it could be a negative limitation in order to exclude the use of Andersson as prior art under the assumption that the LCCs (108) in Andersson would have to be considered as individual “converter units”. However, Examiner respectfully points out that such interpretation as to the prior art Andersson would not be required, and that doing so would be to improperly limit the claim limitation to less than its broadest reasonable interpretation. 
For instance, “converter units” can be reasonably and broadly interpreted such that in Andersson, each pair of a VSC 120 and an LCC 108 forms a “single converter unit”. In fact, this is the interpretation taken by the Office when applying Andersson in the prior art rejections of claims 13 and 33 and their respective dependent claims under 35 U.S.C. 103, as are found below in this Office action.
With respect to claim 28, Applicant similarly argues that Lu (US 2019/0252885) “teaches that multiple converter units are coupled to the transformer” (Remarks, p. 8). However, Examiner respectfully asserts that this is not the case, and that Lu instead teaches transformers that are each coupled to individual converter units, even under a narrower interpretation of that term than is being applied in the present case. For example, Fig. 2 of Lu shows, at left, pairs of transformers, each coupled individually to single converter units (pairs of which are coupled in series to each other). At right in Fig. 2, Lu also shows transformers coupled individually to single converter units. See also Figs. 3, 5, and 9 of Lu.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-24, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims 13, 28, and 33, have been amended to recite, “a respective LCC transformer coupled to a single converter unit”. These amendments render the scope of each claim indefinite because it is not clear how to read them in light of the specification, nor how to ascertain, in each instance, the broadest reasonable claim interpretation.
For example, the above-cited limitation of each independent claim could be seen to require, at minimum, one of the recited plurality of LCC transformers being coupled to exactly one of the plurality of VSC units. Alternatively, it could be interpreted as requiring that each of the plurality of LCC transformers is respectively connected to exactly one of the plurality of VSC units (i.e., in a one-to-one fashion, as shown in Applicant’s Fig. 2A, for instance). 
Still another alternative would be that the recitation of “single converter unit” may be intended to refer to any and all “converter units” within the claimed “voltage source converter system”. However, this interpretation is indefinite and would not be reasonable, as there are no other converter units recited in the claims, besides the “plurality of voltage source converter (VSC) units”. If “single converter unit” is to be read as a broader or more generic concept than the particular VSC units, then there is a lack of context within the claims themselves as to how one could determine, in a definite way, what does or does not constitute a single converter unit. 
Examiner further notes that the specification does not serve to clarify such interpretation, in that the identity of a “single converter unit” is left vague. For instance, in [0032], the original disclosure teaches, “a plurality of LCC converter units 120-1, 120-2, 120-3, and 120-4, which may be collectively or individually referred to as LCC converter units 120” and [0037] similarly teaches, “VSC converter units 220-1, 220-2, 220-3, and 220-4 may be collectively or individually referred to as VSC converter units 220”. That is, it appears that the term “converter unit” is intended to have a broad definition that could include a collection of more than one of the individual modules referred to as either VSCs or LCCs. In other words, it is respectfully submitted that the claimed term, “single converter unit” should not be particularly limited by importing details from embodiments taught in the specification as filed, but instead should be accorded the broadest reasonable interpretation such that it may refer in a collective sense to any number of any types of individual VSCs, LCCs, or other “converter units” as understood within the art.
In light of the above considerations, and for purposes of applying prior art in the below rejections, the Office interprets, “a respective LCC transformer” as recited in claims 13, 28, and 33 to mean “at least one of the plurality of LCC transformers” and interprets “a single converter unit” as recited in the same claims to refer to one or more converter unit, which may include one or more of the recited VSC units, or one or more of other “converter units”, should such exist within the system, or any combination thereof, in either a collective or an individual sense.
Dependent claims 15-24, 29-32, and 34-36 are likewise rejected for the same reasons as explained above, since they each inherit the deficient limitation from their respective parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 20-24, and 33-36, as far as they are presently understood, are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2016/179810; “Andersson”) in view of Lu et al. (US 2019/0252885; “Lu”).
In re claim 13, Andersson discloses a voltage source converter (VSC) system (Figs. 1-3) of a high-voltage direct current (HVDC) system (Fig. 1), the VSC system comprising: a plurality of line-commutated converter (LCC) transformers (122/125/126), each LCC transformer being operable to transform alternate current (AC) voltage (from AC grid 1 to outputs of transformers); a plurality of VSC units (120) coupled in series (between DC poles and ground), a respective LCC transformer coupled to a single converter unit (that is, if “single converter unit” is taken to refer to just VSC units, then such feature is plainly shown in Fig. 3, where each LCC transformer is coupled just one VSC unit of the plurality of VSC units; or if “single converter unit” is taken in a broader context, then in Andersson, each pair of an LCC unit 108 and a VSC unit 120 is interpreted to collectively define a “single converter unit”), each VSC unit operable to convert between the AC voltage and direct current (DC) voltage (p. 2, first full paragraph).
Andersson does not disclose a plurality of bypass breakers, each bypass breaker coupled in parallel with at least one of the VSC units and operable to be closed to bypass the at least one VSC unit. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having a plurality of bypass breakers (see, e.g., D3, S1 in Fig. 5; corresponding switches are shown at each converter unit as shown in Figs. 2, 3 and 5) connected in parallel with at least one of the VSC converter units (as shown) and operable to be closed to bypass the at least one VSC unit (as shown; closing the bypass breaker(s) will bypass the respective VSC converter unit) in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson by incorporating a plurality of bypass breakers, each bypass breaker coupled in parallel with at least one of the VSC units and operable to be closed to bypass the at least one VSC unit in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system as taught by Lu.
In re claims 16-18, Andersson does not disclose wherein the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively. Whereas Lu discloses an HVDC system wherein the VSC units (see Fig. 4) each comprise full-bridge (FBSM in Fig. 4) and/or half-bridge (HBSM) modular multi-level converter units (Fig. 4), and a plurality of diodes (see diodes in the modules of Fig. 4) coupled to the plurality of VSC converter units. It was and is known in the art that modular multi-level VSC converter units are used to support high voltage and high power transmission capacities in HVDC systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson such that the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively as shown by Lu in order to support high voltage and high power transmission capacities in the HVDC system, as was known and understood by the person of ordinary skill in the art.
In re claims 20-22, Andersson further discloses wherein the plurality of LCC transformers comprises a plurality of three-phase, two-winding and/or three-winding LCC transformers (see Andersson, Fig. 2 showing use of either three-winding or two-winding three-phase LCC transformers).
In re claims 23 and 24, Andersson further discloses wherein the VSC system is part of a rectifier station and/or part of an inverter station (see Andersson at Fig. 1, showing the converter station used at both rectifier and inverter ends of the HVDC system).
In re claim 33, Andersson discloses a voltage source converter (VSC) system (Figs. 1-3) of a high-voltage direct current (HVDC) system (Fig. 1), the VSC system comprising: a plurality of line-commutated converter (LCC) transformers (122/125/126); a plurality of VSC units (120) coupled in series (between DC poles and ground), a respective LCC transformer coupled to a single converter unit (that is, if “single converter unit” is taken to refer to just VSC units, then such feature is plainly shown in Fig. 3, where each LCC transformer is coupled just one VSC unit of the plurality of VSC units; or if “single converter unit” is taken in a broader context, then in Andersson, each pair of an LCC unit 108 and a VSC unit 120 is interpreted to collectively define a “single converter unit”).
Andersson does not disclose a plurality of bypass breakers, each bypass breaker coupled in parallel with at least two of the VSC units and operable to be closed to bypass the at least two VSC units. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having a plurality of bypass breakers (see unlabeled breakers near center of HVDC system in Figs. 2 and 3, which connect each side of each DC pole to neutral/ground), each breaker connected in parallel with at least two of the VSC converter units (as shown in Figs. 2 and 3, each of the pole-to-ground breakers is in parallel with two VSC units) and operable to be closed to bypass the at least one VSC unit (i.e., the pole-to-ground breakers in Lu, if closed, would bypass the two VSC units they are in parallel with, as shown) in order to bypass VSC units in the event of a pole-to-ground fault, providing fault tolerance to the overall HVDC system and allowing it to be operated in a monopole configuration, as would be readily understood to a person of ordinary skill in the art in view of Lu’s disclosure (see [0005], [0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson by incorporating a plurality of bypass breakers, each bypass breaker coupled in parallel with at least two of the VSC units and operable to be closed to bypass the at least two VSC units as taught by Lu, in order to bypass VSC units in the event of a pole-to-ground fault, providing fault tolerance to the overall HVDC system and allowing it to be operated in a monopole configuration, as would be readily understood to a person of ordinary skill in the art in view of Lu’s disclosure.
In re claims 34-36, Andersson does not disclose wherein the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively. Whereas Lu discloses an HVDC system wherein the VSC units (see Fig. 4) each comprise full-bridge (FBSM in Fig. 4) and/or half-bridge (HBSM) modular multi-level converter units (Fig. 4), and a plurality of diodes (see diodes in the modules of Fig. 4) coupled to the plurality of VSC converter units. It was and is known in the art that modular multi-level VSC converter units are used to support high voltage and high power transmission capacities in HVDC systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson such that the plurality of VSC units comprise a plurality of full-bridge and/or half-bridge modular multi-level converter units, and wherein the VSC system of the HVDC system further comprises a plurality of diodes connected to the plurality of VSC units, respectively as shown by Lu in order to support high voltage and high power transmission capacities in the HVDC system, as was known and understood by the person of ordinary skill in the art.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (WO 2016/179810) and Lu (US 2019/0252885) as applied to claim 13 above, and further in view of “A review of LCC-HVDC and VSC-HVDC technologies and applications” by Oni et al. (“Oni”).
In re claim 15, the combination of Andersson and Lu discloses the claimed invention as explained above, except for wherein the plurality of VSC units include a plurality of six-pulse VSC units. Whereas Oni discloses that the most basic manner of replacing LCC converter units in an HVDC system with VSC converter units involves a two-level, six-pulse IGBT bridge (see Fig. 2, and paragraph spanning pp. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson and Lu such that the plurality of VSC converter units include a plurality of six-pulse VSC converter units since this is the most basic building block of VSC units to replace LCC units as taught by Oni.
In re claim 19, the combination of Andersson and Lu discloses the claimed invention as explained above, except for wherein the plurality of LCC transformers include a plurality of tap changers reused from the LCC HVDC system. Whereas Oni discloses the use of tap changers in LCC transformers to suit specification and operation performance (see sec. II. A., Components of a Converter Station, first paragraph). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Andersson and Lu such that the plurality of LCC transformers include a plurality of tap changers reused from the LCC HVDC system in order to suit specification and operation performance as taught by Oni.

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “Feasibility of converting HVDC LCC converter station to VSC station” by Adapa et al. (“Adapa”) in view of Lu (US 2019/0252885).
In re claim 28, Adapa discloses a method of upgrading a line-commutated converter (LCC) high-voltage direct current (HVDC) system to a voltage source converter (VSC) HVDC system (see entire document), the LCC HVDC system comprising a plurality of LCC transformers (see pp. 4 and 9), a plurality of LCC units (see p. 4: thyristor valves; see p. 11: valve halls), the method comprising: disconnecting the LCC units from the LCC transformers (see p. 11: valve halls cannot be reused; see p. 15, option 2: build new station but use some existing equipment (not valve halls as cited above); therefore the LCC converter valves/valve halls are disconnected from transformers and removed in the upgrade); removing the LCC units (id.); replacing the removed LCC units with a plurality of VSC units (see title, see p. 6: IGBT valves, see p. 11: VSC valve halls); and coupling the VSC units to the plurality of LCC transformers (see p. 9: converter transformers can be [re-]used; see p. 15: option 2, reuse some existing equipment), so that the VSC HVDC system comprises the plurality of VSC units coupled to the plurality of LCC transformers (id.).
Adapa does not disclose the following: a plurality of bypass breakers; coupling the VSC units in series with each other; and a respective LCC transformer coupled to a single converter unit. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) comprising a plurality of VSC converter units (IGBT converter units as shown at right side of Figs. 2 and 3 and in Fig. 5) connected in series (as shown), and each VSC unit coupled to a respective transformer (see the phase lines connecting the VSC units to respective transformers); and further comprising a plurality of bypass breakers (see e.g. S1, D3 in Fig. 5). Lu teaches that the VSC units are connected as shown and described in order to improve the DC voltage level and transmission capacity ([0004]; one of ordinary skill in the art would recognize and understand that this improvement applies equally to LCC units as it does to VSC units arranged in the same manner for the same purpose). Lu also teaches that the bypass breakers are used in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LCC system upgrade method of Adapa by incorporating a plurality of bypass breakers, by coupling the VSC units in series with each other, and such that a respective LCC transformer is coupled to a single converter unit (that is, as a result of combining these teachings from Adapa and Lu, the transformers would be reused LCC transformers as Adapa teaches). The bypass breakers would be incorporated in order provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system, whereas the series connection of the VSC units and the specific manner of coupling them with the reused LCC transformers would be provided in order to improve the DC voltage level and transmission capacity, as taught by Lu.
In re claim 29, Adapa does not disclose connecting at least one of the VSC units to one of the bypass breakers of the LCC HVDC system. Whereas Lu discloses an HVDC transmission system converter station (see Figs. 2, 3, 5) having bypass breakers (see, e.g., D3, S1 in Fig. 5) connected in parallel with at least one of the VSC converter units (as shown) and operable to be closed to bypass the at least one VSC converter unit (as shown; closing the bypass breaker(s) will bypass the respective VSC converter unit) in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HVDC upgrade method of Adapa by incorporating a bypass breaker and connecting at least one of the VSC units to one of the bypass breakers of the LCC HVDC system in order to provide for an on-line input and quit control method for the converter units so as to meet the requirement of operation and maintenance for a series type hybrid or flexible HVDC transmission system as taught by Lu.
In re claim 31, the above combination of Adapa and Lu would necessarily further disclose replacing the bypass breaker (see Adapa, p. 15, option 2; see Lu, Fig. 5, bypass breakers D3, S1).
In re claim 32, Adapa does not disclose wherein the plurality of VSC units comprise a plurality of half-bridge modular multi-level converter units, the method further comprising coupling a diode to at least one of the VSC units. Whereas Lu discloses an HVDC system wherein the VSC units (see Fig. 4) each comprise half-bridge (HBSM) modular multi-level converter units (Fig. 4), and a diode (see diodes in the modules of Fig. 4) is coupled to at least one of the VSC units. It was and is known in the art that modular multi-level VSC converter units are used to support high voltage and high power transmission capacities in HVDC systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Adapa such that the plurality of VSC units comprise a plurality of half-bridge modular multi-level converter units, the method further comprising coupling a diode to at least one of the VSC units as shown by Lu in order to support high voltage and high power transmission capacities in the HVDC system, as was known and understood by the person of ordinary skill in the art.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Adapa (“Feasibility of converting HVDC LCC converter station to VSC station”) and Lu (US 2019/0252885) as applied to claim 28 above, and further in view of Oni (“A review of LCC-HVDC and VSC-HVDC technologies and applications”).
In re claim 30, the combination of Adapa and Lu discloses the claimed invention as explained above, except for wherein the LCC transformers of the LCC HVD system include a plurality of tap changers, the method comprising reusing the tap changers from the LCC HVDC system in the VSC HVDC system. Whereas Oni discloses the use of tap changers in LCC transformers to suit specification and operation performance (see sec. II. A., Components of a Converter Station, first paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVDC converter station of Adapa such that the LCC transformers of the LCC HVD system include a plurality of tap changers, the method comprising reusing the tap changers from the LCC HVDC system in the VSC HVDC system in order to suit specification and operation performance as taught by Oni.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838